            Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 1 of 10
f




                        IN THE DISTRICT COURT OF WYANDOTTE COUNTY KANSAS

    TAMATHA HENNESSEY

    PLAINTIFF

    Vs.
                                                               i.'2./ -()22.31-EF/Y\-TJY
    UNIVERSITY OF KANSAS

    HOSPITAL AUTHORITY.                                                               FILED
    DEFENDANT                                                                          MAY 19 2021
                                          PETITION FOR DAMAGES                     TIMOTHY M. O'BRIEN CLERK
                                                                                  By:    c,f_Jf>       Deputy

    COMES NOW Plaintiff, al leges and states the following causes of action Defendant University of

    Kansas Hospital Authority (hereinafter referred to as "KUHA").


                                                THE PARTIES


          1. Plaintiff Tamatha Hennessey is a resident of the State of Missouri residing at 16313

             Spring Valley Road, Belton, MO 64012.

          2. At all times hereto, Defendant KUHA is and was a corporate entity established by law

             that operates the hospital located at 4000 Cambridge Street, Kansas City, Kansas 66106,

          3. At all times relevant hereto, KUHA was acting by and through its agents, servants and/or

             employees actual or ostensible, each of whom was acting individually and within the

             course and scope of their employment with KUHA. Defendant KUHA is liable for the

             actions and/or omissions described herein under the laws of the State of Kansas and of

             the principle of vicarious liability and/or 'respondeat superior'.

          4. Pursuant to Kansas law, KUHA shall assume responsibility for and in doing so, shall

             defend, indemnify and hold harmless the regents and the University of Kansas and its

             officers and directors with respect to claims related to the authority's errors and


                                                       1
   Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 2 of 10




   omissions including, but not limited to; Medical malpractice; directors' and officers'

   liability; workers' compensation; automobile liability; and premises, completed

   operations and products liability.




                                     JURISDICTION AND VENUE

5. Jurisdiction is proper because Defendant is a Kansas corporation and/or entity operating

   a hospital located in Kansas City, Wyandotte County, Kansas.

6. Venue is proper in this Court pursuant to K.S.A 60-604 in that all acts alleged herein took

   place in Wyandotte County, Kansas.


        GENERAL ALLEGATIONS REGARDING FACTS COMMON TO ALL COUNTS


7. At all times relevant herein, Plaintiff Hennessey was a patient at KUHA and was owed a

   duty of ordinary care by KUHA and all of its employees. Among Defendant KUHA's

   duties to Plaintiff were all of the following:

           (a)      Doing no harm.

           (b) Providing medical treatment for Plaintiff within

                 applicable standards of care.

           (c)     Hiring competent, capable, and law-abiding employees with quality

                 background check results.

           (d) Training its employees properly.




                                                 2
     Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 3 of 10




            (e)      Supervising and monitoring its employees in the performance of their

                  duties.

            (f)         Disciplining its employees properly.

            (g)         Providing reasonable security at the hospital to protect patients from

                  any and all employee negligence

            (h) Terminating employees who abuse and/or neglect patients.

            (i)         Generally managing its employees in the performance of their duties,

                  and

            U)          Other ways that are expected to be revealed during the discovery of this

                  case.




      KUHA is part of the University of Kansas Health System and as an adult, Plaintiff

     Tamatha Hennessey, had the right to;


         a. Respectful care;

         b. Participation in her care decisions:

         c. Security and treatment in the least restrictive way that preserves her safety and

            that of other patients and hospital staff.

8.      Plaintiff had a right to respectful care given by competent personnel while she was a

     patient at KUHA.

9. Defendant KUHA had an employer-employee relationship with Jonathan McIntire

     (Radiology Technologist) and, therefore, had a duty to control and/or supervise




                                                 3
   Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 4 of 10




   Jonathan McIntire even if Jonathan McIntire was acting outside the scope of his

   employment.

10. Defendant KUHA had a duty to prevent Jonathan McIntire from intentionally harming

   patients and/or from conducting himself in such a way as to create an unreasonable risk

   of bodily harm or psychological injury to patients.

11. Defendant, KUHA allowed/authorized Jonathan McIntire to be alone with a female

   sedated plaintiff in the hospital without chaperone or supervision for an excessive

   period of time (i.e. several hours).

12. On February 12, 2019, between 1600 and 1900, Plaintiff Tamatha Hennessey went to

   the emergency room at KUHA with complaints of severe right shoulder and left jaw

   pain, and severe anxiety from the pain.

13. Plaintiff told the emergency room nurse that she has been experiencing excruciating

   pain in her right shoulder during the past two weeks as follows;




            TH I: UNIVERSITY                          3901 Rainbow Blvd.                1"• nn• $$ey, Temettie ~YNN
                                                      Kenses City KS 66160              MRN: 13375'o3, 008:-         . S • x; F
          OF KANSAS HOSPITAL                          KUHA Entire Chart                    1
                                                                                        :~~: 2;,;;;m    DIC:
                                                                                                           211312019

          ED PROVIDER NOTE ltontlnuedl
          ED P,ovider Notu by Gi•    un••·     Kathi, MO at 02/13118 1540 jconllnued)
            fk!ctTon0<·.Jlly s,good by Mil.. Dmoelie J MD o1Cl:>JW1(l 2128
            E1ectron1f.i:IIIV~ byG&c,_·-.uner Kathi MD st02!1!:,.11~ 0622
            E1e<1ront<O,lys,pne<! by G1ouoo< K!lh MO"' 02: 1~19 0022



          ED Notes

          EO Notea by Ray• H•11th&t1 RN pl QZ/13119 0269
                         H<l-.
            /\t,llOf RayQ.
            l'ole<f 02/"l'.>'19 0309
                                     RN              S<wvKe. -
                                                     Cre.mot1 Time 02/l:Y19 030Q
            ( do« Rayo,-· RI-I (RN)

          47 yo 1emale to ED38 -,.,,th sower• anxiety di! her CC of 9/10 right ·splitting" shoulder pain that began tc become
          ·exautiating• 2 weeks ago. Pt denres trauma to shoulder. Pt reports feeling ·very sicl<ly: my shoulder feels like ,t is com,ng
          apart, I have fevers and chills.· Pt also prHent,ng with 9110 left sided jaw pain "thal seems like~•• swelling" lhat started
          today. pt has Hx of cervicel fusion and developed osteomyelitis which she was treated for and hospitelized for "fovr and a
          half months .. Highest fever at home 104 2 F: pt alebrile in triage. Pt reports that "tho only thing I can think of rs
          ostoomyelitis." Pt reports "pus& pockelll in my no•e." Pt reports "puss pocket under/inside upper lip: pt reports ''busting the
          puas pocket" earli•r and seeing rad and whit• puss; pt w•er, upper dentur.s Pt r-.porta hx of kyphoa.is; dou~• herni•
          1987. ectopic pregnancy 1991, severe anxiety. Pt reports SOB, chest pain with her nausea. levers and dizziness: EKG
          performed in lriage. Pt on bp, cardiac. and spo2 monitors, VSS, bed in lowest lockod position, cell light in reach. Awaiting
          MD eseluation




                                                                          4
   Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 5 of 10




14. Plaintiff was examined by nurse practitioner, Katherine Lysaught, APPRN-NP, who

   ordered an MRI of Plaintiffs right shoulder and a CT Scan of her cervical spine.

15. While in the emergency room, Plaintiff was given a lidocaine patch, Motrin and some

   Ativan to help her calm down and relax.

16. The Ativan made the Plaintiff very sleepy and out of it.

17. At approximately 8:58 a.m., Jonathan McIntire received an order to perform an MRI of

   Plaintiffs right shoulder and a CT-Scan of her cervical spine.

18. At approximately 8:58 a.m., Jonathan McIntire went to Plaintiff's room and let her know

   that she would be with him for about 60-90 minutes.

19. Jonathan McIntire transported Plaintiff in a hospital bed from the emergency room to a

   remote and secluded radiology room that was located in the new part of the hospital.

20. It took approximately 10=15 minutes for Jonathan McIntire to transport Plaintiff to the

   radiology room and felt like forever to the patient.



                                             s
   Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 6 of 10




21. Jonathan McIntire chose to take Plaintiff to the new part of the hospital instead of using

   a radiology room that was located closer to the emergency room.

22. When they arrived at the radiology room, Jonathan McIntire had to turn on the lights in

   the room and was alone with the Plaintiff, which made the Plaintiff uncomfortable.

23. After entering the radiology room, Jonathan McIntire handed Plaintiff another gown

   and pants and asked her to remove the Emergency Room hospital gown and pants that

   she was wearing and change into another similar gown and pants in his presence

   without a chaperone.

24. There was no difference between the hospital gown and pants that Plaintiff was wearing

   and the hospital gown and pants that McIntire provided to Plaintiff.

25. Jonathan McIntire did not leave the radiology room after telling the Plaintiff to change

   her clothing.

26. Jonathan McIntire did not explain why Plaintiff needed to change into a different1 but

   similar hospital gown and Plaintiff felt uncomfortable doing so while Jonathan McIntire

   was in the room with her alone.

27. Jonathan McIntire then asked Plaintiff to make a music selection.

28. Plaintiff was in a lot of pain and very sleepy from the Ativan and told Jonathan McIntire

   that any music would be fine.

29. Jonathan McIntire then appeared to·be angry with Plaintiff and got into her face and

    said ''you need to pick a song", in a rude and rough manner.

30. This scared the Plaintiff and made her extremely uncomfortable.




                                             6
  Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 7 of 10




31. Plaintiff then told Jonathan Mcintire that "Enchanted Gardens" is what I play for my

   dog.

32. Jonathan Mel ntire told Plaintiff that it was very important for her to be relaxed at that

   point.

33. Jonathan McIntire then said to Plaintiff, "do you know what the best kind of patient is... a

   dead patient".

34. At this point in time, Plaintiff was scared and extremely intimidated by Jonathan

   McIntire.

35. Jonathan McIntire proceeded to strap both of Plaintiff's arms down onto the MRI table

   and then strapped her legs down as well.

36. Plaintiff closed her eyes and tried to stay as calm as she could, but was extremely scared

   and believed that Jonathan McIntire was going to hurt and/or kill her.

37. After Jonathan McIntire strapped Plaintiff onto the MRI table, placed a wedge cushion

   under her chin area preventing her from seeing what he was doing to her body and

   maneuvered Plaintiffs head and shoulder into the MRI machine. Jonathan McIntire

   placed headphones over Plaintiff's ears, turned the MRI machine on and Plaintiff started

   to fall asleep.

38. Plaintiff was awakened to Jonathan McIntire pinching her nipples very hard while she

   was still strapped down.

39. Plaintiff was frozen and felt completely helpless and acted like she was still asleep out of

   fear that he would kill her if she said anything.




                                             7
Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 8 of 10




   a. Jonathan McIntire pinched and groped one breast at a time moving from right to

        left and from left to right.

   b. Then Jonathan McIntire put his mouth over Plaintiff's breasts.

   c.   Plaintiff was in a state of shock and could not move or do anything to stop

        Jonathan McIntire from this horrendous and humiliating sexual assault.

   d. Plaintiff started crying as quietly as she could while Jonathan McIntire took

        advantage of her and the situation that she was in, without any interference

        and/or protection from KUHA, Mr. Mclntire's supervisor, security and/or any

        other employee of the hospital.

   e. Although it should not have taken more than one hour for these radiologic

        studies to be completed, Jonathan McIntire documented in the medical records

        that he received this order at 8:58 a.m. and that he didn't complete his work

        until 12:58 p.m.

   f.   Although Jonathan McIntire had control over Plaintiff for approximately four

        hours, no one, including from the Radiology Department or Emergency Room

        staff checked on the Plaintiff to assure that Plaintiff was safe and/or to assure

        that Jonathan McIntire was doing his job in a safe and responsible manner.

   g. At all times during the aforementioned emergency visit, KUHA and its employee,

        Jonathan McIntire, owed Plaintiff a duty to exercise ordinary care to assure that

        Plaintiff was safe and secure in the hospital.

   h. Defendant KUHA failed to provide Plaintiff with safety and security while she was

        a patient at KUHA pursuant to the AMA Code of Ethics.


                                          8
Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 9 of 10




   i.   Defendant KUHA had a fiduciary duty to the patients In their care and specifically

        to Plaintiff, to protect them and her from the sort of misconduct which occurred

        in this situation.

   j.   The actions and omissions of Defendant KUHA directly contributed to cause

        Plaintiff to suffer physical injury, as described hereinabove, and also emotional

        distress in the form of anxiety, fear, depression, humiliation, and other

        manifestations.


                        COUNT I-NEGLIGENT SUPERVISION




   k. Plaintiff hereby incorporates the allegations set forth throughout this Petition

        into this particular Count as though fully set forth herein.

   I.   Defendant KUHA had the responsibility to ensure safety and care of the Plaintiff.

        Defendant KUHA was vicariously responsible for the sexual assault of the Plaintiff

        by not checking on her welfare after being absent from the emergency room for

        three to four hours.

   m. This negligence by Defendant KUHA directly caused or directly contributed to
                            . .       '
        cause Plaintiff to suffer these injuries and damages.

   n. Defendant KUHA at all times had the duty to supervise competent, capable, law

        abiding persons to work with its patients.

   o. Defendant KUHA should have more closely monitored its male radiology

        technologists when providing care treatment to a sedated female patient and



                                          9
         Case 2:21-cv-02231-EFM-TJJ Document 1 Filed 05/19/21 Page 10 of 10




                   not allowed to be alone together in a remote radiology room and/or Defendant

                   should have known that something wasn't right when Plaintiff was taken to a

                   remote radiology room in the hospital and/or when Plaintiff was not returned to

                   her room within the normal time (i.e. one hour as opposed to the 3 to 4 hours

                   that Plaintiff was under the control of the radiologist) that would have taken to

                   perform the MRI and CT-Scan.


    WHEREFORE, Plaintiff prays for an award of damages against Defendant KUHA in an amount to

    be determined by the jury together with interest and costs of suit and for such other relief as is

    just and proper.




                                         DEMAND FOR JURY TRIAL



                       Plaintiff demands a trial by jury on all issues set forth herein!



                                                      TAMATHA HENNESSEY




                                 ~ & ;t. iJ.flnAU44t:t                                5-lfJ-2 I
                                                   TAMATHA HENNESSEY

•                                                  16313 SPRING VALLEY RD

                                                   BELTON, MO 64012

                                                   816-425-5425




                                                      10
